{¶ 12} After reviewing the court's judgment and the transcript, I dissent and would affirm the judgment. While the proceeding was abbreviated, neither party objected to procedure, each gave sworn testimony and had an opportunity to address the court. Further, the court made reference to the appropriate legal standard and couched its decision in corresponding terms.
                             JUDGMENT ENTRY
It is ordered that the judgment be reversed and that the appellant recover of the appellee the costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Athens County Common Pleas Court, Probate Division, to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Harsha, J.: Dissents with Dissenting Opinion Kline, J.: Concurs in Judgment  Opinion.